Citation Nr: 0920105	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbar strain (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1973 to September 
1973 and from December 1990 to May 1991.  The Veteran also 
had more than 30 years of service in the National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC), which granted service connection for chronic lumbar 
strain, evaluated at 20 percent disability, effective June 
21, 2007.  In a November 2007 rating decision of the 
Columbia, South Carolina, VA Regional Office (RO), the RO 
granted an earlier effective date of October 22, 2004, for 
the Veteran's low back disability.

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in December 2008.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

The Veteran's low back disability has limited his range of 
motion to 42 degrees flexion with severe end range pain.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for chronic low back strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) the claimant is expected to provide.  38 C.F.R. § 
3.159(b) (2008); Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).  VCAA requires that a notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a November 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received Dingess notice in March 2006 and January 2007 
letters.

Moreover, service connection for chronic low back strain has 
been established and an initial rating for that condition has 
been assigned.  Thus, the veteran has been awarded the 
benefit sought, and his claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  After 
awarding the veteran service connection for chronic low back 
strain and assigning an initial disability rating for that 
condition, he filed a notice of disagreement (NOD) contesting 
the initial rating determination.  38 C.F.R. § 3.159(b)(3)(i) 
(2008) (section 5103(a) notice is no longer required upon the 
filing of NOD concerning a downstream element of a claim).  
The RO furnished the veteran a Statement of the Case that 
addressed the initial rating assigned for his chronic low 
back strain, included notice of the criteria for a higher 
rating for that condition, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  38 U.S.C.A. §§ 5104(a), 7105, 5103A 
(West 2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment and personnel records, VA 
treatment records, private treatment records, the results of 
a June 2007 VA medical examination, and statements from the 
Veteran and his representative have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnson v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes that the Court has held 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain but rather provides guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Analysis

In May 2006, the Veteran underwent a VA medical examination 
in conjunction with his claim for service connection.  At 
that time, his range of motion of the lumbar spine was 
flexion pain-free from 0 to 30 degrees and with pain from 30 
to 42 degrees; extension pain-free from 0 to 10 degrees and 
with pain from 10 to 22 degrees; left and right lateral 
flexion from 0 to 20 degrees; and left and right lateral 
rotation pain-free from 0 to 30 degrees.  His combined range 
of motion of the thoracolumbar spine was 114 degrees with 
pain and 90 degrees without pain.  No additional limitation 
to the range of motion was caused by weakness or lack of 
endurance on repetitive use.  There was no tenderness or 
spasms.  His gait was normal.

In June 2007, he underwent a second VA medical examination.  
At that time, his range of motion of the lumbar spine was 
flexion from 0 to 60 degrees initially with limitation to 50 
degrees after repetition; extension from 0 to 20 degrees 
initially with limitation to 0 degrees after repetition; left 
and right lateral flexion from 0 to 15 degrees; and left and 
right lateral rotation from 0 to 5 degrees.  The examiner 
noted, "All range of motion was accompanied by apparently 
severe end-range pain."  His combined range of motion of the 
thoracolumbar spine was 100 degrees initially and 70 degrees 
upon repetition.  Tenderness was present.  The Veteran's gait 
was slow, flexed, and broad-based.  The Veteran denied flare-
ups.

VA and private treatment records show a history of back pain 
and missed work.  Private treatment records from August 2002 
show that the Veteran was placed on bed rest for two days due 
to back pain.  The record does not show that the Veteran has 
been diagnosed with Intervertebral Disc Syndrome (IDS), so DC 
5243 does not apply.  38 C.F.R. § 4.71a.  Even if IDS was 
present, one incapacitating incident lasting two days in 2002 
would be insufficient to warrant an evaluation of more than 
20 percent disabling.  Id.

At his December 2008 hearing, the Veteran complained of daily 
back pain, particularly in the morning.  He also testified 
that he suffered from daily muscle spasms and was prescribed 
a Transcutaneous Electrical Nerve Stimulation (TENS) unit.

Under the general rating formula for diseases and injuries of 
the spine, the Veteran's limitation of motion warrants an 
evaluation of 20 percent disabling.  Both VA medical 
examinations noted the additional symptoms of functional loss 
due to pain and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  With 
regard to establishing loss of function due to pain, the 
provisions of the general rating formula for diseases and 
injuries of the spine is controlling whether or not there are 
symptoms of pain.  In this case, the record shows that the 
Veteran experiences increased pain upon motion and functional 
loss upon repetition.  However, the additional limitation of 
flexion due to repetitive use is still within the criteria 
for a 20 percent rating.

To qualify for a higher disability rating, forward flexion of 
the thoracolumbar spine must be limited to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine must 
be present.  38 C.F.R. § 4.71a.  The May 2006 VA examination 
shows the most restriction to the Veteran's range of motion, 
but even then he was shown to have forward flexion of the 
thoracolumbar spine to 42 degrees.  No ankylosis was found.  
Thus, the Veteran's symptoms to not meet the criteria for a 
40 percent disability rating.

Acknowledging the Veteran's symptoms, specifically his 
limitation of flexion, the Board finds that these findings 
most nearly approximate the criteria for a 20 percent 
disability rating.

The Board has considered all potentially applicable 
diagnostic codes to determine whether the Veteran warrants a 
higher initial disability rating.  Upon reviewing the record 
in this case, the Board finds that at no time during the 
course of this appeal has the Veteran's disability warranted 
an evaluation in excess of 20 percent.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
Veteran's service-connected chronic low back strain, 
interference with the Veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 20 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for chronic low back strain is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


